Title: To Benjamin Franklin from Le Maire, 19 September 1778
From: Le Maire de Gimel, Jacques
To: Franklin, Benjamin


Monsieur
Nantes Le 19. 7bre 1778
Je prends la liberté de vous envoyer cy incluse, la Copie de la lettre que j’écris à M. Lée, ainsi que celle des propositions que M. Gruel fait de son navire pour conduire à bien tous les articles que le Gouvernement de virginie a demandé; Je ne doute nullement, Monsieur, que vous n’approuviez le parti que je propose, S’il veut que tout arrive à Sa destination. Payer, pour payer, il est plus prudent d’avoir un navire de force, pour éviter les incursions des pirates qui sont en grand nombre et qui couvrent les mers. Il n’y auroit donc que des vaisseaux de ligne à craindre, ce qui n’est point probable qu’on en rencontre Car vous Scavez que les Anglais ont besoin de tous leurs navires pour former leur flotte et pour se mettre en force contre celle de France. D’ailleurs la saison de 9bre. et xbre. où je compte partir n’est pas un temps où les navires sont au large, raison de plus pour decider M. Lée. Vous verrez également, Monsieur, tout ce qu’il faut pour le Gouvernement de virginie et qui n’est point traité; ce qui m’afflige beaucoup, ayant à coeur de bien remplir la mission dont le Gouvernement m’a honoré, ainsi que de sa Confiance. Excusez moi, Monsieur, si je prends la liberté de vous fatiguer si souvent, mais un zele sans borne et le desir que j’ai de retourner promptement en virginie, me determine à m’adresser à vous pour en accelerer mon retour, étant persuadé du vif intérêt que vous voulez bien y prendre.
Je n’ai, Monsieur, encore reçu aucune nouvelle de M. Lée. Je lui ai écrit deux fois depuis que j’ai reçu l’honneur de la vôtre; il scait cependant que j’ai besoin d’argent, il est à croire qu’il ne m’en enverra point et je suis dans la situation la plus precaire, ainsi que j’ai eu l’honneur de vous le marquer. J’aurois esperé qu’il m’auroit envoyé de quoi solder ma depense, pour continuer mes operations, d’autant que je ne lui demande rien que de fournir à mes besoins indispensables. Si J’osois vous prier, Monsieur, de me faire toucher 600 l.t. pour payer ou je dois, je ne vous interromperois pas de sitôt; pardonnez, Monsieur, Mon indiscretion, mais examinez ma position, vous verrez qu’elle me force d’avoir recours à vous; d’ailleurs vous me l’avez permis, lorsque j’eus l’honneur de vous voir. Toute mon ambition est de pouvoir être assez heureux de vous convaincre que je suis un vrai et zelé Compatriote Americain. Penetré de ces sentimens, j’ose me dire avec le plus profond respect Monsieur Votre très humble et très obéissant serviteur
J. Le Maire
Je vous Supplie, Monsieur, de m’honorer d’un mot de reponse. Ne vous refusez pas à la prière d’un homme honnête qui vous en conservera pour la vie, la plus vive reconnoissance.


P.S. Je crois devoir, Monsieur, vous observer que Je crains que toutes les affaires ne transpirent. M. Lée a fait delivrer Toute la liste qui est au chateau de nantes à M. Schweighaucel. Je ne scai pas si vous savés que M. son gendre est un grenezien et que le pere de ce dernier est un commissaire anglais a guernezay et qu’il est interessé dans diferends corsaires. Je ne puis cependant Rien Imputer à ces Messieurs ne les connoissant qu’indirectement. Je desirerois même que ce que je vous marque ne soit que de vous à moi, parce qu’en fin il ne faut accuser personne qu’apres de bonnes raisons. Je comptois recevoir des nouvelles de M. Lée par le courier d’aujourd’huy, j’ignore le motif de son silence: il sait cependant qu’il faut payer les ouvriers et Experts qui m’ont aidé a l’inspection des fuzils, qui se monte a la somme de 776 l.t. 16 s. y compris le plomb et la poudre. J’esperois Egalement qu’il m’en auroit envoyé pour pouvoir Suivre mes operations avec facilité. Permettéz monsieur que je vous réitere ici ma priere a cet Egard.
Monsieur franklin Ecuyer à Passy

 
Endorsed: Capt. Lemaire Nantes Sept. 19 1778
